Case 19-13113-mdc         Doc 15    Filed 06/14/19 Entered 06/14/19 09:14:50      Desc Main
                                    Document Page 1 of 1


                      THE UNITED STATES BANKRUPTCY COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                      :        Case No: 19-13113
                                             :
          James Fitzgerald Bowyer            :
                                             :        Chapter 7
                 Debtor                      :
                                             :

                                           ORDER

          AND NOW, this _____
                         14th day of __________________,
                                           June          2019 upon consideration of

Debtor’s Second Motion for Time to File Documents it is hereby ORDERED and DECREED

that said Request is GRANTED. Documents required by the Rules of Court shall be filed on or

before _________________,
                June 24   2019.

                                        BY THE COURT:



                                        HONORABLE JUDGE MAGDELINE D. COLEMAN
                                        CHIEF UNITED STATES BANKRUPTCY JUDGE
